Citation Nr: 9910258	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  98-06 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left hand, currently rated as 10 percent 
disabling.

2.  Entitlement to an effective date prior to May 19, 1997 
for the grant of service connection for residuals of a 
gunshot wound to the left hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


REMAND

A preliminary review of the record discloses that, on a VA 
Form 9 dated May 1998, the veteran requested that he be 
accorded a personal hearing before the Board at the local VA 
office (Travel Board).  The Board observes that the veteran 
failed to appear for the scheduled hearing before the Travel 
Board in October 1998.  Subsequently, in January 1999, the 
veteran requested that the RO reschedule the hearing.  The 
veteran explained that he had been unaware of the hearing 
because the RO had mailed the notice to his former address 
and, as a consequence, he did not receive the notice until 
January 1999.  He stated that he had informed the RO of his 
new address and that he had not lived at the former address 
for more than one year.

The Board notes that if an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  No further 
request for a hearing will be granted in the same appeal 
unless such failure to appear was with good cause and the 
cause for the failure to appear arose under such 
circumstances that a timely request for postponement could 
not have been submitted prior to the scheduled hearing date.  
38 C.F.R. § 20.704 (1998).

In this case, the Board observes that the veteran identified 
his new address on his Notice of Disagreement dated December 
1997.  The RO apparently noticed this change of address 
because it used the new address on subsequent correspondence 
to the veteran.  However, the RO used the former, incorrect 
address on all correspondence relating to the Travel Board 
hearing, including the notice of the scheduled time and date 
of the hearing.

Given that the record shows that the veteran provided the RO 
with his new address and that the RO used his former address 
on the notice of hearing, the Board finds that the veteran 
has demonstrated good cause for not appearing at the hearing.  
Moreover, as the veteran did not receive the notice until 
after the hearing date, the Board finds that the veteran 
could not have requested a postponement.  To the extent that 
the veteran's request for a rescheduling of his hearing 
constitutes a motion for a new hearing pursuant to 38 C.F.R. 
§ 20.704(d) (1998), and the record demonstrates good cause 
for the veteran's failure to appear for the hearing and for 
his failure to timely request a postponement of the scheduled 
hearing, the motion is granted.

Accordingly, this case is REMANDED for the following action:

The veteran should be contacted in 
writing at his current address and asked 
whether he still desires a hearing before 
the Travel Board as to the issues of an 
increased rating and an earlier effective 
date for residuals of a gunshot wound to 
the left hand.  Should the veteran still 
desire a hearing, the RO should 
reschedule one before the Travel Board.  
Should the veteran withdraw his request, 
the case should be returned to the Board 
for further appellate consideration.


The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the appellant until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







